         Case 2:20-cv-00776-JMG Document 77 Filed 12/16/20 Page 1 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 EDWARD STEWART,                                                 Civil Action No.
                               Plaintiff,
                                                                2:20-cv-00776-JG
        v.

 DAVID FELDMAN, et al.,

                               Defendants.




                                            ORDER

       AND NOW, to wit, as of this ____ day of ____________, 2020, upon due consideration,

it is hereby ORDERED and DECREED that plaintiff’s Motion for Extension of Case Deadlines

is GRANTED.


       It is further ORDERED and DECREED that all deadlines and calendar dates set forth in

this Court’s Amended Scheduling Order of September 29, 2020 are extended for an additional

period of One (1) Month.


       It is further ORDERED and DECREED that after the conclusion of fact discovery,

the parties shall each be afforded a period of One (1) month to serve expert reports upon each




                        1
         Case 2:20-cv-00776-JMG Document 77 Filed 12/16/20 Page 2 of 6




other, and thereafter shall be afforded an additional period of One (1) month : a) to serve rebuttal

expert reports upon the opposing party; and, b) to conduct, at their discretion, a discovery

deposition of the opposition’s expert witness.




       AND SO IT IS ORDERED.




                                       BY THE COURT:




                                       ____________________________________
                                       HON. JOHN GALLAGHER
                                       U.S.D.J.




                        2
         Case 2:20-cv-00776-JMG Document 77 Filed 12/16/20 Page 3 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 EDWARD STEWART,                                                   Civil Action No.
                                Plaintiff,
                                                                   2:20-cv-00776-JP
        v.

 DAVID FELDMAN, et al.,

                                Defendants.




                      DEFENDANTS’ REPLY TO PLAINTIFF’S
                     MOTION FOR EXTENSION OF CASE DEADLINES

To The Honorable Court:

        For the reasons set forth in the accompanying Memorandum of Law, your Defendants
respectfully request that this Court grant plaintiff’s request for extension of discovery deadlines,
however this Court should enter defendants’ proposed Order so that the extensions are mutual
for both parties.
                                               Respectfully submitted,

       12/16/ 2020                            LAW OFFICE OF SIMON ROSEN, PLLC

                                              By: /Simon Rosen, Esq./ (#6279)

                                              Counsel for Defendants/Respondents



                         3
         Case 2:20-cv-00776-JMG Document 77 Filed 12/16/20 Page 4 of 6




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 EDWARD STEWART,                                               Civil Action No.
                              Plaintiff,
                                                              2:20-cv-00776-JP
        v.

 DAVID FELDMAN, et al.,

                              Defendants.




                MEMORANDUM OF LAW IN SUPPORT OF DEFENDANTS’
             RESPONSE TO PLAINTIFF’S MOTION FOR EXTENSION OF CASE
                                  DEADLINES



       Defendants David Feldman [Sr.], by and through their undersigned counsel, hereby submit

this memorandum of law in support of their response to plaintiff’s motion for extension of case

deadlines, as follows

I.     DEFENDANTS HAVE NOT OBJECTION TO A ONE-MONTH EXTENSION OF
       CASE DEADLINES; HOWEVER THE EXTENSION SHOULD BE MUTUAL
       AND SHOULD BE EQUALLY FAIR TO BOTH PARTIES; FURTHER, THE
       REQUEST DOES NOT PROVIDE FOR SUBMISSION OF REBUTTAL
       REPORTS TO EXPERT REPORTS

               Defendants do not object to extension of the deadlines imposed by this Court on

       September 29, 2020 by a period of one month. Plaintiff’s proposed Order, however, grants
                        4
         Case 2:20-cv-00776-JMG Document 77 Filed 12/16/20 Page 5 of 6




       plaintiff an unfair advantage by allowing plaintiff further additional time to obtain an expert

       report, without providing defendants the same opportunity. Further, once expert reports

       are exchanged, in the interests of justice and fair play, both parties should be afforded the

       opportunity to submit rebuttal reports (to the expert reports), and to have the opportunity

       to depose the other side’s expert, for purposes of further discovery. This assures fairness

       to each party.

II.    CONCLUSION

               For the above-stated reasons, plaintiff’s motion for extension of time should be

granted; defendants’ proposed Order should be adopted by this Court, thereby affording both sides

the opportunity to present their respective expert witness reports in due course, and further,

affording both parties one additional month to serve rebuttal reports and/or conducting discovery

deposition of the other party’s expert witness.

Dated: December 16, 2020

                                              Respectfully submitted,

                                              LAW OFFICE OF SIMON ROSEN, PLLC

                                              By: /Simon Rosen, Esq./ (#6279)

                                                    Counsel for Defendants/Respondents




                        5
         Case 2:20-cv-00776-JMG Document 77 Filed 12/16/20 Page 6 of 6




                                CERTIFICATE OF SERVICE


I, Simon Rosen, Esq., hereby Certify that a true and correct copy
of the within Motion for Enlargement and accompanying papers
was duly served upon all interested by parties on 12-16-20
through the Court’s ECF Filing system.




Dated: 12-16-20                  /Simon Rosen, Esq./




                        6
